Citation Nr: 0405927	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in April 2000 and June 2002.

In an August 2003 submission, the veteran indicated 
disagreement with an August 6, 2003 rating decision denying 
"entitlement to Unemployability."  There is no 
corresponding rating decision in the claims file, however.  
The Board finds that this matter requires clarification by 
the RO.  If such a rating decision was actually issued but 
has not been added to the claims file to date, the issuance 
of a Statement of the Case will be necessary.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 
(2003).

Also, during his July 2003 Video Conference hearing, the 
veteran raised the issue of entitlement to an earlier 
effective date for the grant of entitlement to service 
connection for PTSD.  The RO has not addressed this issue to 
date, and this matter is accordingly referred back to the RO 
for appropriate action.


REMAND

During his July 2003 hearing, the veteran reported current, 
ongoing VA psychiatric treatment.  The most recent records of 
such treatment, from the Oklahoma City VA Medical Center 
(VAMC), are dated from September 2000, however.  It is thus 
incumbent upon the RO to obtain records of subsequent 
treatment.

Additionally, the veteran served in Vietnam during the 
Vietnam era, was treated for a rash between the legs in 
August 1969, and a pimple in the groin area in August 1970, 
and has been seen for various skin abnormalities at a VA 
facility since November 1995.  To date, however, the RO has 
not afforded him a VA skin examination addressing the nature 
and etiology of any current skin disorders.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  By this letter, 
the RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The RO should then contact the 
Oklahoma City VAMC and request all 
records of treatment of the veteran dated 
since September 2000.  All records 
received by the RO must be added to the 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
added to the claims file.

3.  The RO should then afford the veteran 
a VA skin examination addressing the 
nature and etiology of his claimed skin 
disorder.  The RO should provide the 
examiner with the veteran's claims file, 
and the examiner must review the entire 
claims file in conjunction with the 
examination.  If either chloracne or 
another acneform disease consistent with 
chloracne is present, the examiner should 
so state.  Based on the examination 
results and the claims file review, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that a current skin disorder, 
if present, is etiologically related to 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

4.  Then, after ensuring that all 
requested development has been 
satisfactorily completed, the RO should 
readjudicate the veteran's claims of 
entitlement to an initial evaluation in 
excess of 50 percent for PTSD and 
entitlement to service connection for a 
skin disorder, to include as due to 
herbicide exposure in service.  If the 
determination of either claim remains 
less than fully favorable to the veteran, 
the RO should furnish him with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


